DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received March 25, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recited “A semi-truck comprising: the in-vehicle control system of claim 1”. It is unclear whether the semi-truck only comprises the system of claim 1 or whether the system also performs the functions of the system of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-11, 13-14, 16, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., U.S. Patent Application Publication No. 2019/0056736 (referred to hereafter as Wood) in view of Zhang et al., U.S. Patent Application Publication No. 2019/0278284 (referred to hereafter Zhang).
As to claims 1, 10-11 and 16, Wood teaches an in-vehicle control system for a semi-truck, method and medium comprising: a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: 
Receive a desired trajectory for autonomously driving the semi truck in a forward direction and a vehicle status of the semi truck (see para. 12, 57 and 63);
receive a desired trajectory and a vehicle status of the semi-truck (see para. 12, 35 and 37), 
update a dynamic model of the semi-truck based on the desired trajectory and the vehicle status wherein the model is configured to predict movement of the semi-truck during autonomous driving of the semi-truck in traffic (see para. 57 and 63), 
generate at least one control command for controlling the semi-truck based on the updated dynamic model, output the at least one control command for the 
Wood does not explicitly teach generate at least one command based on QP problem. However, Zhang teaches generating at least a control command based on QP problem. However, Zhang teaches a system and method for controlling an autonomous vehicle using at least a QP algorithm (see para. 18, 22, 25-26 and 52-53). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to install a QP in Wood as taught by Zhang. Motivation to do so comes from the teachings of Zhang and the knowledge well known in the art that doing so would generate an optimal trajectory with minimum path cost and/or speed cost.
As to claims 2, 17 and 21, Wood in view of Zhang teach the system and medium of claims 1, 11 and 16. Wood further teaches the memory further has stored thereon computer-executable instructions to cause the processor to: update the dynamic model using small angle error assumptions (see para. 47 and 58). 
As to claims 3, 13 and 18, Wood in view of Zhang teach the system and medium of claims 1, 11 and 16. Wood further teaches the dynamic model comprises a lateral dynamics model and a longitudinal kinematic model (see para. 25 and 29-30). 
As to claims 4, 14 and 19, Wood in view of Zhang teach the system and medium of claims 3, 13 and 18. Zhang further teaches the memory further has stored thereon computer-executable instructions to cause the processor to: determine a first QP problem of the at least one QP problem based on the lateral dynamics model, and 
As to claims 6, Wood in view of Zhang teach the system of claim 1. Zhang further teaches the memory further has stored thereon computer-executable instructions to cause the processor to: determine a solution to the at least one QP problem, and generate the at least one control command by smoothing the solution to the at least one QP problem over time (see para. 18, 22, 25-26 and 52-53). 
As to claim 7, Wood in view of Zhang teach the system of claim 1. Wood further teaches the desired trajectory defines a plurality of waypoints and a speed profile for the semi-truck (see para. 12, 29 and 40).
 As to claim 8, Wood in view of Zhang teach the system of claim 1. Zhang further teaches the memory further has stored thereon computer-executable instructions to cause the processor to: solve the at least one QP problem by finding a maximum or minimum solution (see para. 72, 74-75 and 77). 
As to claim 9, Wood in view of Zhang teach the system of claim 1. Wood further teaches determining the dynamic model is based on physical properties of the semi-truck, including at least one of: a mass, a moment of inertia, a trailer angle, a cornering stiffness, and an articulation between a tractor and a trailer of the semi-truck (see para. 11-12, 29 and 40). 
As to claim 22, Wood in view of Zhang teach the method of claim 16. Wood further teaches the QP problem is configured to reduce an error between the desired trajectory and a predicted movement of the semi-truck (see para. 37-38).
.

4.	Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of Zhang, further in view of Pursifull et al., U.S. Patent Application Publication No. 2018/0244310 (referred to hereafter as Pursifull).
As to claims 5, 15 and 20, Wood in view of Zhang teach the system of claims 4, 14 and 19. Zhang further teaches generate a steering wheel command for controlling a steering wheel position of the semi-truck by solving the first QP problem using an adaptive controller, and generate a pedal command for controlling an acceleration pedal and/or brake pedal position of the semi-truck by solving the second QP problem (see para. 25-26 and 52-53). Woodin view of Zhang do not explicitly teach the solving is performed using a proportional-integral-derivative (PID) controller. However, Pursifull teaches a method and system from controlling acceleration, braking and steering using a PID controller (see para. 2, 14 and 32). It would have been obvious for one of the ordinary skill in the art at the effective filing date of the application to install a PID controller in Wood as taught by Pursifull. Motivation to do so comes from the knowledge well known in the art that using a PID controller allows continuous correction based on the input parameters and would therefore provide more efficient steering and brake commands based on the dynamic parameters detected by the vehicle.
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663